Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION                                            

         Acknowledgement is made of the receipt of Preliminary Amendment filed 26 March 2021.

Priority

           Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  

Information Disclosure Statement
          
          The references cited on a Form PTO 1449 have been considered.

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections

                                                 Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 

Claims 1, 11-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toya et al. (US Pat. 10,232,627).

          Toya et al.  disclose in Figures an ink container (13) for use in a liquid ejecting apparatus (11) comprising:
          Regarding claim 1, a device main body (11) that ejections a liquid (ink) (Figure 1); and 
a liquid container (13) that is attachable to and detachable from the device main body (11) and contains the liquid (ink), wherein the device main body (11) has a first fitting portion (44), the liquid container (13) has a handle (62) that rotates around an axis that intersects with an attachment and detachment direction of the liquid container (13), and the handle (62) has a second fitting portion (54) that fits to the first fitting portion (44) (Figures 1-2 and 4-5, paragraphs 17 and 45).
         Regarding claim 11, wherein a plurality of the liquid containers (13) is provided, and a combination between a shape of the first fitting portion (44) and a shape of the second fitting portion (54) is different for each liquid container (13) (Figures 1-2 and 4-5, paragraph 54).
         Regarding claim 12, wherein the plurality of liquid containers (13) contains liquids having mutually different colors (Figure 1).
          Regarding claims 13 and 16, wherein the handle (62) has an electrical connecting portion (53) that electrically connects the device main body (11) and a connecting member (29) that connects the liquid container (13) to the device main body (11) in a state where the liquid container (13) is mounted in the device main body (11) (Figures 1-2 and 4-6).

Citation of Pertinent Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   These prior art references (US Pat. 9,636,918; US Pub. 2016/0096375) cited in the PTO 892 form show an ink jet printer which is deemed to be relevant to the present invention.  These references should be reviewed.

Allowable Subject Matter
        
         Claim 2-10 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. These claims would be allowable because the prior art references of record fail to teach or suggest a liquid ejection device comprising a first fitting portion and a second fitting portion those have a first rotation regulating portion and a second rotation regulating portion that regulate the rotation of a handle with respect to a device main body, respectively in the combination as claimed.
        
         Claim 15 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. This claim would be allowable because the prior art references of record fails to teach or suggest a liquid container that has second fitting portion has a rotation regulating portion that regulates a rotation of a handle with respect to the device main body in the combination as claimed.
        
CONCLUSION
            Any inquiry concerning this communication or earlier communications from the 

examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-
2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 6:00 P.M..
 
          If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Matthew Luu can be reached on (571) 272-7663. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ANH T VO/Primary Examiner, Art Unit 2853